Title: To George Washington from William Pearce, 6 November 1796
From: Pearce, William
To: Washington, George


                        
                            
                                6-12 November 1796
                            
                            
                        
A Meteorrological Acct of the Weather kept at Mt Vernon                        Novr6th In the Morning48DE foggy54E foggy52E Cloudy7th50NE foggy55NE foggy52NE Cloudy8th52SW foggy56SW Cloudy54SW Cloudy9th50SW foggy54SW Cloudy52SE Cloudy10th50DE foggy54DE Cloudy52E Cloudy11th52SE foggy54SE Cloudy53SE Cloudy12th50NE Cloudy52NE Cloudy50NE Cloudy
                        
                        November the 12th 1796
                        
                        DaysDr. Mansion House for the Work of 11 hands amt. ⅌ week to66Cr. By waggon hauling hay To town 2 days }2Broke down & mending 2 hauling wood to Brick yard 2 days4By Cart hauling wood to Brick yard 3 days3By Dito hauling hay to Mansion house3Jubo hauling wood to brick yard 3 Dito the Quota and at Mill 1 day}6By working on the causway 12 days12By Cuting wood and working In the Brick yard12By Peter In Care of Stables 6 days6By Sickness Maria 6 sam 612By Dito frank 6Total66
                        
                        
                        
                        
                        
                        
                        Stock 1 Stud Horse 3 Stud Jack - 3 young Jacks - 9 Jinnies & 2 ass Colts - 6
                            Horses 3 Brood Mares 9 work Mules - 12 out Mules 5 Colts 15 Cows.
                        
                        DaysDr. Ditchers for the work of 4 Men amt. ⅌ week to24Cr. By Working on the Causway 9 days9By Working the B. Yard 6 - By Sickness Paschall & charls 9 Days1524
                        
                        DsDr. River Farm for the Work of 27 hands amt. ⅌ week to162Cr. By ploughing In No. 2 12 day By hauling Corn to Mill 1 day14By hauling Brick wood 2 days - By Treading Wheat 1618By Measuring Potatoes 3 days By Cuting Brick wood 6 days9By Geathering Husking and Measuring & Lofting Corn119By Attending to stock 6 days By Sickness old Ben 612Total162
                        
                        
                        
                        
                        Lofted this week 107 Barrells of Corn from No. 7 Fed to Fatning hogs &
                            other Stock 10 Barrells Sent to Mill 18 Bust Stock 11 horses & 12 Mules & 1
                            Colt 86 Cattle 213 Sheep
                        
                        DaysDr. Union Farm for the Work of 23 hands Amt. ⅌  week to138Cr. By By ploughing 23 days - By pluling Corn 30 days53By Carting Corn - 10 By Loading Carts 20 By husking 2555By Lofting Corn 10 By Cleaning the Medow   10 Day20By Cuting Brick wood at River farm—4 days  4By London Cuting wood 6 days138Total
                        Stock 14 horses 6 Mules 78 Cattle young & old 126 Sheep Sent to Mill 20
                            bushels of Corn fed to fatning hogs 4 Lofted 59 Barrells this week.
                        
                        DaysDr.  Dogue Run farm for the Work of 16 hands Amt. ⅌ week to96Cr.By Treading out Wheat 12 days By Digging  Potatoes 26     38By ploughing In No. 3 12 days12By Geathering & husking Corn 21 days21By Grubing & Cleaning before the plough  12 day12By Joe working with ditchers 66By Carting Brick wood at River farm 11By Sickness agness 2 & Simon 4 6Total96
                        Stock 5 Horses 8 Mules one Colt -  69 Cattle young & old 148 sheep decrease 2 sheep
                            died Sent to Mill 15 Bushels of Corn Lofted & Measured In all 67 Barrells of Corn
                            Grew on the Medow fed To Fatning hogs & other stock 5 Barrells of Corn.
                        
                        daysDr. Muddy Hole Farm for the Work of 14 hand Amt.  ⅌ week to84Cr. By Cart hauling of Corn 5 days—at Mill 16By Cuting wood & working on the Causway  on the New roads12By Geathering Husking & Lofting Corn 45 days45By digging potatoes—9 days9By Sickness peg 6 days will 6 days12Total84
                        Stock 7 Horses 4 Mules 33 head of Cattle 4 Calves 55 Sheep—Sent to Mill 10 1/2
                            Bushels of Corn Lofted 57 Barrells of Corn—fed To fatning hogs & other stock 5
                            Barrels dito.
                        Mill Dr. for Sundreyswheatwt.CornContra    Cr.flourMid.   MealB.To Muddy hole10 1/2By Muddy hole farm/2To Dogue Run farm15By Dogue Run farm110To Union farm20By Union Farm15 1/2  0To River farm18By River Farm13      0By Mansion house19 By John Neal 30 wt Mid.30Toll Corn this week3By John Elen 25 flour25By W. Pearce1By Cooper & Bays3/4
Corn Ground for Farms 65 Bushels } Meal Delivered 69
                        daysDr. Cooper for the work of 1 Man & a boy Amt. ⅌ week to12Cr. By dressing out Stuff In the shop 11 /2 days11 1/2By hooping some hhogd   /2 day   /212
                        Novembr the 12th 1796
                          daysDr.Spinner Sowers & Knitters for the work of 15 women Amounting ⅌ week to 90Cr. By Betti Davis Spinning 6 pd of yarn6 daysBy Delia do             6 pd of do6By Alsce do             6 pd of do6By Anne do              6 pd of do6By Delphie do           2 1/2 pd of do6By Judit do             4 pd of stocking yarn6By Kitty do             2 pd of sowing thread6By Caroline sewing 5 suits of Clothes5By Charlotte do 5 suits of do6By Lucy Knitting 1 pear of stocking6By Daley spinning 6 pd of yarn6By Sieckness sall 6 days Matilda 6 days Doll 6 Ally 6 Caroline 125Total90 days
By Sam Peter Sieck 6 days 
                        Novembr the 12th 1796
                         daysDr.Gardens for the Work of 3 men Amounting ⅌ week18Cr.By Digging & Burying the Cabbage12 daysBy Moses work by the Hous gangs 6 Total18 days
                    